DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action sent in response to Applicant’s communication received on 6/6/2019 for the application number 16433146. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-20 are presented for examination.  

Priority
This application takes the priority of foreign application IN201941012783 filed on 3/30/2019
Information Disclosure Statement
The information disclosure submitted on 6/6/2019 was  before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information , disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-16, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kandylas( US Pub: 20170249384) and further in view of Chandramouli ( US Pub: 20180225591) 

Regarding claim 1, Kandylas teaches a method for generating theme based summary from unstructured content ( comment summary, Para 0084, 0159) , the method comprising: assigning, by a content summarizing device, a sentiment category of a plurality of sentiment categories to each of a plurality of sets of words extracted from an unstructured content ( assign sentiments to the words, Para 0059, 0061,0078)  , based on a first neural network  ( machine learning methods, Para 0060) generates sentiment categories for each of the plurality of sets of words ( sentiment for the words, Para 0059, 0061, 0078) , and wherein the unstructured ( topic selected by the user, Para 0111, 0117, 0130, 0151) ; determining for each of the plurality of sets of words, by the content summarizing device, a relevancy score relative to an associated sentiment category, based on an activation function associated with the explainable extraction algorithm ( score, Para 0052, 0093, 0104) 
and generating, by the content summarizing device, a summary from the unstructured text, based on the relevancy score determined for each neuron associated with each word in the plurality of sets of words and a theme selected by the user within the topic category (comment summary for the individual topic, S1030, Fig 10-Fig 13 )  , 27Docket No: IIP-WIP-P0067 Wipro Docket No: KNS.CTO.11221N wherein the theme selected by the user is associated with at least one of the plurality of sentiment categories ( theme also has sentiment categories, Fig 4, 5 and Fig8) 

Kandylas does not explicitly teaches assigning, by a content summarizing device, a sentiment category of a plurality of sentiment categories to each of a plurality of sets of words extracted from an unstructured content, based on a first neural network comprising a plurality of layers, wherein a first layer of the plurality of layers receives unstructured content and a last layer of the plurality of layers
segregating, by the content summarizing device, the plurality of sets of words based on the assigned sentiment category; processing for each of the plurality of sets of words, by the content summarizing device, each word in a set of words of the plurality of sets of words as a neuron in the first neural network, through an explainable extraction algorithm; determining for each of the plurality of sets of words, by the content summarizing device, a relevancy score for each neuron 
However Chandramouli teaches assigning, by a content summarizing device, a sentiment category of a plurality of sentiment categories to each of a plurality of sets of words extracted from an unstructured content, based on a first neural network comprising a plurality of layers, wherein a first layer of the plurality of layers receives unstructured content and a last layer of the plurality of layers ( S216, Fig 1-2A, 2B) 
segregating, by the content summarizing device, the plurality of sets of words based on the assigned sentiment category ( S216, Fig 1-2A, 2B)) ; processing for each of the plurality of sets of words, by the content summarizing device, each word in a set of words of the plurality of sets of words as a neuron in the first neural network, through an explainable extraction algorithm; determining for each of the plurality of sets of words, by the content summarizing device, a relevancy score for each neuron relative to an associated sentiment category, based on an activation function associated with the explainable extraction algorithm ( S224, Para 0055-0057, Fig 1-2A, 2B) 
	Kandylas teaches the base concept of generate a comment-summary interface that can help a user find comments of interest to the user, Chandramouli teaches a known concept of  the layered neural network, which can separate the similar semantic words and generate the score. Chandramouli known technique of scoring would have been recognized by one ordinary skill in the as applicable to base process and results would have been predictable to generate the summary, as an improved process in Kandylas. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before effective filing date. 

Regarding claim 2, Kandylas as above in claim 1, teaches  wherein the sentiment category comprises at least one of a positive sentiment category, a negative sentiment category, or a neutral sentiment category ( positive, negative sentiments to the words, Para 0058-0059)
Regarding claim 3, Kandylas as above in claim 1, scraping the unstructured content from at least one data source based on the topic category assigned by the user ( topic selected by the user, Para 0130) 

Regarding claim 4, Chandramouli as above in claim 1, teaches  wherein the relevancy score determined for a neuron relative to an associated sentiment category indicates relevancy of a word associated with the neuron to the associated sentiment category ( compliant score, Para 0055) 
Regarding claim 5, Chandramouli as above in claim 1, teaches, wherein generating the summary from the unstructured text comprises comparing, for a sentiment category associated with the theme ( Fig 11-12, Kandylas) , the relevancy score determined for each neuron associated with each word in one or more of the plurality of sets of words assigned the sentiment category with a first threshold relevancy score for the sentiment category ( sentiment score based on threshold, Para 0047, Chandramouli) 
Regarding claim 6, Chandramouli as above in claim 5, teaches  selecting a plurality of words from the one or more of the plurality of sets of words in response to the comparing, wherein relevancy 28Docket No: IIP-WIP-P0067 Wipro Docket No: KNS.CTO. 11221N scores of neurons associated with the plurality of words is above the first threshold relevancy score ( sentiment score based on threshold, Para 0047) 
Regarding claim 10, Kandylas as above in claim 1, teaches  further comprising presenting the summary to the user in a predefined format specified by the user ( fig 5, 8 and Fig 10) 

Regarding claim 11, arguments analogous to claim 1, are applicable. In addition Kandylas and Chandramouli  teaches A system for generating theme based summary from unstructured content, the system comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor instructions, which, on execution, causes the processor perform the functions of claim 1 ( Fig 1, Kandylas, Fig 1, Chandramouli) 
Regarding claim 12, arguments analogous to claim 2, are applicable. 
Regarding claim 13, arguments analogous to claim 3, are applicable 
Regarding claim 14, arguments analogous to claim 4, are applicable. 
Regarding claim 15, arguments analogous to claim 5, are applicable 
Regarding claim 16, arguments analogous to claim 6, are applicable. 
Regarding claim 20, arguments analogous to claim 1, are applicable. In addition Kandylas and Chandramouli  teaches a non-transitory computer-readable storage medium having stored thereon, a set of computer-executable instructions causing a computer comprising one or more processors to perform step of claim 1  ( Fig 1, Para 0142-0145, Kandylas, Fig 1 Para 0016, Chandramouli)


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kandylas( US Pub: 20170249384) and further in view of Chandramouli ( US Pub: 20180225591) and further in view of Mathew ( US Pub: 20130268534) 


However Mathew teaches populating a predefined template associated with the sentiment category with the plurality of words to generate the summary ( Fig 9-13, Para 0005) 
It would have been obvious having the concept of Kandylas and Chandramouli so that themes captured can be used to fill the predefined template  ( Para 0005, Para 0228, Mathew) 

Regarding claim 17, arguments analogous to claim 7, are applicable 

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kandylas( US Pub: 20170249384) and further in view of Chandramouli ( US Pub: 20180225591)  and further in view Krishna ( US Pub:20190325066) 
Regarding claim 8, Kandylas modified by Chandramouli as above in claim 6, does not explicitly teaches receiving, by an encoder of a second neural network, word embedding of the plurality of words, wherein the second neural network is trained to generate natural language sentences based on input words; generating, by the encoder an intermediate representation for each of the plurality of words; and processing, by a decoder of the second neural network, the intermediate representation for each of the plurality of words and the theme selected by the user to generate the summary

However Krishna teaches  receiving, by an encoder of a second neural network, word embedding of the plurality of words ( word embedding, Para 0019, 0052-0053), wherein the second neural ( summary based on input words, Para 0028, 0046, 0051, 0071) ; generating, by the encoder an intermediate representation for each of the plurality of words; and processing, by a decoder of the second neural network, the intermediate representation for each of the plurality of words and the theme selected by the user to generate the summary ( Para 0046, 0071) 
It would have been obvious having teachings of Kandylas and Chandramouli to further include the concept of Krishna before effective filing date to  Automatic Summarization of textual content by the use of neural network ( Para 0001-0002, Krishna ) 
Regarding claim 9, Kandylas modified by Chandramouli and Krishna as above in claim 8, teaches , wherein processing comprises selecting a subset of words from the plurality of words, wherein relevancy score associated with neurons associated with the subset of words is greater than a second threshold relevancy score ( summary, Para 0028, 0071, Kandylas; compliance token, Para 0047, Chandramouli; Fig 8, Krishna ) 
Regarding claim 18, arguments analogous to claim 8, are applicable. 
Regarding claim 19, arguments analogous to claim 9, are applicable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674